MEMORANDUM OPINION
 No. 04-02-00124-CR
Joe CORTINAS,
Appellant
v.
The STATE of Texas,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-2594
Honorable Bert Richardson, Judge Presiding
Opinion by:	Sandee Bryan Marion, Justice
 
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice		
Delivered and Filed: 	June 25, 2003
AFFIRMED
	Defendant, Joe Cortinas, pled nolo contendere to aggravated assault pursuant to a plea
bargain.  Defendant was placed on community supervision for ten years.  Later, defendant's
community supervision was revoked, and punishment was assessed at eight years' confinement.
Defendant filed a general notice of appeal.
	Defendant's court-appointed appellate attorney filed a brief containing a professional
evaluation of the record and demonstrating that there are no arguable grounds to be advanced.
Counsel concludes that the appeal is without merit.  The brief meets the requirements of  Anders v.
California, 386 U.S. 738 (1967).  
	Defendant was informed of his right to review the record.  Counsel provided defendant with
a copy of the brief and advised him of his right to file a pro se brief.  Defendant has not filed a brief.
	After reviewing the record, we agree that the appeal is frivolous and without merit.  The
judgment of the trial court is affirmed.  Furthermore, we GRANT counsel's motion to withdraw.
Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).   
							Sandee Bryan Marion, Justice
DO NOT PUBLISH